As filed with the Securities and Exchange Commission November 2, 2015 File Nos. 033-31326 and 811-05878 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 51 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 52 [X] FRANKLIN VALUE INVESTORS TRUST (as successor to Franklin Value Investors Trust, a Massachusetts business trust) (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) (650) 312-2000 (Registrant's Telephone Number, Including Area Code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on November 2, 2015 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2)of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PART A PROSPECTUS For the purpose of this EDGAR filing, the prospectus of Franklin Value Investors Trust, dated March 1, 2015, as supplemented March 16, 2015, is incorporated by reference to the electronic filings made on February 26, 2015 and March 16, 2015 under the Accession Numbers 0001379491-15-000165 and0001535538-15-000020, respectively. PART B STATEMENT OF ADDITIONAL INFORMATION For the purpose of this EDGAR filing, the statement of additional information of Franklin Value Investors Trust, dated March 1, 2015, is incorporated by reference to the electronic filing made on February 26, 2015 under the Accession Number 0001379491-15-000165. FVIT P1 11/15 SUPPLEMENT DATED NOVEMBER 2, 2015 TO THE PROSPECTUS DATED MARCH 1, 2015 OF FRANKLIN VALUE INVESTORS TRUST (Franklin All Cap Value Fund, Franklin Balance Sheet Investment Fund, Franklin Large Cap Value Fund, Franklin MicroCap Value Fund, Franklin MidCap Value Fund, Franklin Small Cap Value Fund) The Prospectus is amended as follows: I. The “Fund Summaries – Franklin MidCap Value Fund – Principal Investment Strategies” section beginning on page 32 is revised to add the following: The Fund also may invest in equity real estate investment trusts (REITs). II. The “Fund Summaries – Franklin MidCap Value Fund – Principal Risks” section beginning on page 32 is revised to add the following: Real Estate Investment Trusts (REITs) A REIT’s performance depends on the types, values and locations of the properties it owns and how well those properties are managed. A decline in rental income may occur because of extended vacancies, increased competition from other properties, tenants’ failure to pay rent or poor management. Because a REIT may be invested in a limited number of projects or in a particular market segment, it may be more susceptible to adverse developments affecting a single project or market segment than more broadly diversified investments. Loss of status as a qualified REIT under the U.S. federal tax laws could adversely affect the value of a particular REIT or the market for REITs as a whole. These risks may also apply to securities of REIT-like entities domiciled outside the U.S. III. In the “Fund Details – Franklin MidCap Value Fund – Principal Investment Policies and Practices” section beginning on page 59, the second sentence of the second paragraph is removed and replaced with the following: Common stocks, preferred stocks, convertible securities (generally debt securities or preferred stock that may be converted into common stocks after certain time periods or under certain circumstances) and equity REITs are examples of equity securities. IV. The “Fund Details – Franklin MidCap Value Fund – Principal Risks” section beginning on page 60 is revised to add the following: Real
